      Case 1-18-01141-ess           Doc 43      Filed 07/23/20      Entered 07/23/20 09:19:52




                                                                           July 23, 2020

Honorable Judge Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East, Suite 1595
Brooklyn, New York 11201-1800

                Debtor:       SEAN M MURRAY
                Case No.:     18-ap-01141 ess
                Chapter:      7
                Property Address: 3521 79TH STREET 4E, JACKSON HEIGHTS NY 11372

Dear Judge Stong,

    This firm represents Nationstar Mortgage, a secured creditor of the above-named Debtor.

Our firm will be appearing telephonically for the Motion for Summary Judgment hearing scheduled for July
29, 2020 at 2:00 p.m. I can be reached by email at ktoole@rasboriskin.com




                                                                  Respectfully,
                                                                  /s/Kevin R. Toole
                                                                  Kevin R. Toole, Esq.
                                                                  RAS Boriskin, LLC
                                                                  ktoole@rasboriskin.com
